DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
For purposes of examination, misnumbered claim 3 has been renumbered 21. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-10-19 and 2-18-20 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by O’Keefe (US20160124284).

Re claim 1, O’Keefe teaches for example in fig. 1, 2a and 2b, an electro-optic device forming a variable transmission window ([0018]) comprising: an exterior laminated assembly (abstract, [0012], fig.1, 2A, 2B, layers of the device from the outside pos. 1034)) and an interior laminated assembly (abstract, [0012], fig.1, 2A, 2B, layers of  the device from the inside pos. 1033); a first electrode and a second electrode (pos. 60) disposed between the exterior laminated assembly and the interior laminated assembly, an electro-optic medium ([0098], fig. 2A, 2B, as part of a cell pos. 302) disposed between the first electrode and the second electrode; and a plurality of thermal control layers ([0179], fig. 1, 2A, 2B, pos. 556, 549) in connection with at least one of a plurality of substrates of the exterior laminated assembly and the interior laminated assembly ([0092], pos. 501), wherein the plurality of thermal control layers provide for a ratio of visible transmittance through the glazing apparatus to a solar heat gain coefficient of the glazing apparatus greater than 75 ([0159], [0161], [0167]; in particular, in one of the 

Re claim 15, O’Keefe teaches for example in fig. 1, 2a and 2b, a method for thermal control of an electro-optic window ([0174], [0185]), the method comprising: receiving solar energy impinging upon an exterior surface (abstract, [0086]), wherein the solar energy is partially transmitted through the window as light energy and partially absorbed by the window as heat energy ([0089], [0179]); controlling a transmittance of the window (abstract) via an electro-optic device disposed within a layered structure of the window; reflecting a first range of wavelengths of the light energy outward toward the exterior surface from a first transmittance control layer laminated within the layered structure of the window ([0108], reflecting by the layers adjacent to the outside 1034); and reflecting a portion of the heat energy outward through the layered structure from an interior surface of the window ([0106], infrared reflection by surface pos. 556).

Re claim 19, O’Keefe further teaches for example in fig. 1, 2a and 2b, a glazing apparatus ([0174], [0185]) comprising: an electro-optic device forming a variable transmission window ([0018]) comprising: an exterior laminated assembly (abstract, [0012], fig. 1, 2A, 2B, layers of the device from the outside pos. 1034); an interior laminated assembly (abstract, [0012], fig. 1, 2A, 2B, layers of the device from the inside pos. 1033), comprising a first interior substrate and a second interior substrate; a first electrode and a second electrode (pos. 60) disposed between the exterior laminated assembly and the interior laminated assembly, wherein the second electrode is 

Re claim 2, O’Keefe further teaches for example in fig. 1, 2a and 2b, the plurality of thermal control layers comprising one transmittance control layer ([0099]) and one emittance control layer ([0106], pos. 556).

Re claim 3, O’Keefe further teaches for example in fig. 1, 2a and 2b, the transmittance control layer of multilayer polymeric film ([0042], [0093]). 

Re claim 4, O’Keefe further teaches for example in fig. 1, 2a and 2b, the transmittance control layer comprising an electrode ([0045], [0103]).

Re claim 6, O’Keefe further teaches for example in fig. 1, 2a and 2b, the transmittance control layer comprising a plurality of transmittance control layers further comprising a multilayer polymeric film ([0042], [0093]).

Re claim 7, O’Keefe further teaches for example in fig. 1, 2a and 2b, the multilayer polymeric film forms an interlayer disposed between a first interior substrate and a second interior substrate of the interior laminated assembly ([0042], [0093]).

Re claim 10, O’Keefe further teaches for example in fig. 1, 2a and 2b, the exterior laminated assembly comprises a first exterior substrate (fig. 1, 2A, 2B, pos. 500), a second exterior substrate (fig. 1, 2A, 2B, pos. 90), and an interlayer (fig. 1, 2A, 2B, pos. 510) laminated therebetween.

Re claim 13, O’Keefe further teaches for example in fig. 1, 2a and 2b, the interior laminated assembly comprises a first interior substrate (fig. 1, 2A, 2B, pos. 501), a second interior substrate (fig. 1, 2A, 2B, pos. 90), and an interlayer (fig. 1, 2A, 2B, pos. 510) laminated therebetween.

Re claim 16, O’Keefe further teaches for example in fig. 1, 2a and 2b, the first range of wavelengths reflected from an electrode of the electro-optic device disposed within the layered structure of the window ([0045], [0103]).

Re claim 17, O’Keefe further teaches for example in fig. 1, 2a and 2b, reflecting a second range of wavelengths different from the first range outward toward the exterior surface from a second transmittance control layer laminated within the layered structure of the window.

Re claim 18, O’Keefe further teaches for example in fig. 1, 2a and 2b, the second transmittance control layer disposed between two different layers of the multi-layered structure than the first transmittance control layer ([0108], fig. 1, 2A, 2B).

Re claim 20, O’Keefe further teaches for example in fig. 1, 2a and 2b, provision of a ratio of visible transmittance through the glazing apparatus to a solar heat gain coefficient of the glazing apparatus greater than 75 for visible transmittance states of the glazing structure greater than 20% ([0159], [0161], [0167]).

Re claim 21, O’Keefe further teaches for example in fig. 1, 2a and 2b, the emittance control layer comprising a transparent conductive material disposed on an interior surface of the interior laminated assembly ([0106], pos. 556).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US20160124284) in view of Friedman et al. (US20150062688).

Re claim 5, supra claim 4. 
But, O’Keefe fails to explicitly teach the first electrode forms a first thickness and the second electrode forms a second thickness, and wherein the second thickness is greater than the first thickness.
However, within the same field of endeavor, Friedman et al. teaches for example, the first electrode forms a first thickness and the second electrode forms a second thickness, and wherein the second thickness is greater than the first thickness ([0080-0081])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of O’Keefe with Friedman et al. in order to provide necessary electrical properties (for example, conductivity) and optical properties (for example, transmittance), as taught by Friedman et al. ([0080]).

Claims 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US20160124284).

Re claim 8, supra claim 1. 
But, O’Keefe fails to explicitly teach at least one of the first electrode and the second electrode are formed of transparent conductive oxides (TCO) configured to reflect at least an average of 30% of light over a range of wavelengths from 1200 nm to 2000 nm.
However, the claimed range is for a results effective variable. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of O’Keefe in order to provide variable sunlight transmittance, variable solar-energy transmittance, colour-neutral visible light transmittance, the ability to direct the sunlight energy its light states absorbs to substantially an outside or inside environment as required, the ability to manage and adapt its sunlight transmission spectrum for a climate, and the ability to minimize and manage heat build-up within a device, as taught by O’Keefe ([0011]).

Re claim 9, O’Keefe further teaches for example in fig. 1, 2a and 2b, the TCO is indium tin oxide (ITO) ([0103]).

Re claim 11, supra claim 1. 
But, O’Keefe fails to explicitly teach the ratio of the visible transmittance to the solar heat gain coefficient greater than 75 is for visible transmittance states of the glazing structure greater than 20%.
However, the claimed range is for a results effective variable. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of O’Keefe in order to provide variable sunlight transmittance, variable solar-energy transmittance, colour-neutral visible light transmittance, the ability to direct the sunlight energy its light states absorbs to substantially an outside or inside environment as required, the ability to manage and adapt its sunlight transmission spectrum for a climate, and the ability to minimize and manage heat build-up within a device, as taught by O’Keefe ([0011]).

Re claim 12, supra claim 1. 
But, O’Keefe fails to explicitly teach the plurality of thermal control layers provide for a ratio of visible transmittance to a solar heat gain coefficient greater than 125.
However, the claimed range is for a results effective variable. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of O’Keefe in order to provide variable sunlight transmittance, variable solar-energy transmittance, colour-neutral visible light transmittance, the ability to direct the sunlight energy its light states absorbs to substantially an outside or inside environment as required, the ability to manage and adapt its sunlight transmission spectrum for a climate, and the ability to minimize and manage heat build-up within a device, as taught by O’Keefe ([0011]).

Re claim 14, supra claim 1. 
But, O’Keefe fails to explicitly teach at least one of the thermal control layers is configured to reflect light in the NIR range at a reflectance of at least 60% for at least a band within the wavelength range from 750 to 2500 nm.
However, the claimed range is for a results effective variable. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of O’Keefe in order to provide variable sunlight transmittance, variable solar-energy transmittance, colour-neutral 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	11-19-21